Citation Nr: 1109970	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for cause of the Veteran's death, to include as secondary to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1992.  He passed away in January 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the RO that, in pertinent part, denied entitlement to service connection for cause of the Veteran's death.  The appellant submitted a notice of disagreement dated in August 2006 on the issue of entitlement to service connection for cause of death, and the RO issued a statement of the case dated in December 2008.  The appellant submitted her substantive appeal in December 2008.  

The appellant, in her substantive appeal, requested an opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  The hearing was scheduled for January 2011.  The appellant did not report for the hearing.  As such, the Board finds that the appellant's request for a hearing has been withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the appellant's claim for entitlement to service connection for the cause of the Veteran's death must be remanded in order to ensure that due process is followed and that there is a complete record upon which to decide such claim so that the appellant is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the appellant should be provided with notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  In the context of a claim for DIC benefits under 38 U.S.C.A. § 1310, VCAA notice must include 1) a statement of the conditions (if any) for which the Veteran was service- connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In addition, if a DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA must provide notice that informs the claimant of how to substantiate the assertion advanced, taking into account the evidence submitted in connection with the application.  Id. at 353. 

The Board notes that the appellant was issued a notice letter in March 2006.  However, such letter did not contain all of the notification as required by Hupp.  As such, upon remand, the appellant should be issued a fully VCAA-compliant notice with respect to her claim for DIC benefits based on service connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a VCAA- compliant notice that informs her of the evidence and information necessary to substantiate her claim for service connection for the cause of the Veteran's death.  Specifically, the notice should include a list of the conditions for which the Veteran was service-connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, as required by Hupp, supra.

2.  Then readjudicate the appellant's claim of service connection for the cause of the Veteran's death.  If the claim remains denied, issue a supplemental statement of the case, which addresses all evidence associated with the claims file since the last statement of the case, as well as all relevant law.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

